Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 15, 2022

                                       No. 04-22-00069-CV

                                       Chris Noel CARLIN,
                                             Appellant

                                                  v.

  BEXAR COUNTY; Bexar County Judge Nelson W. Wolff, in his Official Capacity as Bexar
 County Judge; Judge Ron Rangel, Local Criminal Court Administrative Judge, Bexar County,
 Texas, in his Official Capacity as Local Criminal Court Administrative Judge of Bexar County;
  and Judge Rosie Alvarado, Local Administrative Judge, Bexar County, Texas, in her Official
                    Capacity as Local Administrative Judge of Bexar County,
                                            Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI10840
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
         On June 1, 2021, appellant filed his original petition in the trial court. The clerk’s record
reflects appellees have not to date appeared in the trial court. On January 27, 2022, appellant
filed an amended application for an ex parte temporary restraining order. On February 2, 2022,
the trial court signed an order denying the application for an ex parte temporary restraining order
“because the Court is of the belief that it does not have the authority to grant the relief sought.”
The following day, appellant filed a notice of appeal.

        Appellate courts do not have jurisdiction over interlocutory appeals in the absence of a
statutory provision permitting such an appeal. CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex.
2011); Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007). Although section
51.014 of the Texas Civil Practice and Remedies Code authorizes interlocutory appeals of
denials of temporary injunctions, “[a] temporary restraining order is generally not appealable.” In
re Tex. Nat. Res. Conservation Comm’n, 85 S.W.3d 201, 205 (Tex. 2002) (citing Del Valle
Indep. Sch. Dist. v. Lopez, 845 S.W.2d 808, 809 (Tex. 1992)). We therefore ORDER appellant to
show cause no later than February 25, 2022 why this appeal should not be dismissed for lack
of jurisdiction. All appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court